                   Case 4:20-cv-00295-HSG Document 38 Filed 02/17/21 Page 1 of 13



 1   SEYFARTH SHAW LLP
     Brian Long (SBN 232746)
 2   bplong@seyfarth.com
     601 South Figueroa Street, Suite 3300
 3   Los Angeles, California 90017
     Telephone:    (213) 270-9600
 4   Facsimile:    (213) 270-9601
 5   SEYFARTH SHAW LLP
     Michael Afar (SBN 298990)
 6   mafar@seyfarth.com
     Romtin Parvaresh (SBN 301554)
 7   rparvaresh@seyfarth.com
     2029 Century Park East, Suite 3500
 8   Los Angeles, California 90067
     Telephone:    (310) 277-7200
 9   Facsimile:    (310) 201-5219
10   Attorneys for Defendant
     HYATT CORPORATION
11
12
13                                      UNITED STATES DISTRICT COURT
14                                     NORTHERN DISTRICT OF CALIFORNIA
15
16   CHRISTINE CRUMP, individually, and on behalf       Case No. 4:20-cv-00295-HSG
     of other members of the general public similarly
17   situated and on behalf of other aggrieved          STIPULATED PROTECTIVE ORDER
     employees pursuant to the California Private
18   Attorneys General Act,                             Complaint Filed:   December 6, 2019
                                                        FAC Filed:         August 5, 2020
19                        Plaintiff,
20            v.
21   HYATT CORPORATION, an unknown business
     entity; and DOES 1 through 100, inclusive,
22
                          Defendants.
23
24
25
26
27
28

                                                                      STIPULATED PROTECTIVE ORDER
     67951858v.1
                   Case 4:20-cv-00295-HSG Document 38 Filed 02/17/21 Page 2 of 13



 1            Plaintiff Christine Crump (“Plaintiff”) and Defendant Hyatt Corporation (“Defendant”) hereby
 2   agree to and submit this stipulated protective order, regarding the production of confidential, proprietary,
 3   or private information during the course of litigation in this matter.
 4            1.       PURPOSES AND LIMITATIONS
 5            Disclosure and discovery activity in this action are likely to involve production of confidential,
 6   proprietary, or private information for which special protection from public disclosure and from use for
 7   any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
 8   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
 9   acknowledge that this Order does not confer blanket protections on all disclosures or responses to
10   discovery and that the protection it affords from public disclosure and use extends only to the limited
11   information or items that are entitled to confidential treatment under the applicable legal principles. The
12   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
13   does not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a party seeks permission
15   from the court to file material under seal.
16            2.       DEFINITIONS
17            2.1      Challenging Party: a Party or Non-Party that challenges the designation of information
18   or items under this Order.
19            2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is
20   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil
21   Procedure 26(c).
22            2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as
23   their support staff).
24            2.4      Designating Party: a Party or Non-Party that designates information or items that it
25   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
26            2.5      Disclosure or Discovery Material: all items or information, regardless of the medium or
27   manner in which it is generated, stored, or maintained (including, among other things, testimony,
28
                                                          1
                                                                              STIPULATED PROTECTIVE ORDER
     67951858v.1
                   Case 4:20-cv-00295-HSG Document 38 Filed 02/17/21 Page 3 of 13



 1   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery
 2   in this matter.
 3            2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to the
 4   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant
 5   in this action.
 6            2.7      House Counsel: attorneys who are employees of a party to this action. House Counsel
 7   does not include Outside Counsel of Record or any other outside counsel.
 8            2.8      Non-Party: any natural person, partnership, corporation, association, or other legal entity
 9   not named as a Party to this action.
10            2.9      Outside Counsel of Record: attorneys who are not employees of a party to this action but
11   are retained to represent or advise a party to this action and have appeared in this action on behalf of that
12   party or are affiliated with a law firm which has appeared on behalf of that party.
13            2.10     Party: any party to this action, including all of its officers, directors, employees,
14   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
15            2.11     Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in
16   this action.
17            2.12     Professional Vendors: persons or entities that provide litigation support services (e.g.,
18   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or
19   retrieving data in any form or medium) and their employees and subcontractors.
20            2.13     Protected Material: any Disclosure or Discovery Material that is designated as
21   “CONFIDENTIAL.”
22            2.14     Receiving Party: a Party that receives Disclosure or Discovery Material from a
23   Producing Party.
24            3.       SCOPE
25            The protections conferred by this Stipulation and Order cover not only Protected Material (as
26   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,
27   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or
28   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections
                                                            2
                                                                                STIPULATED PROTECTIVE ORDER
     67951858v.1
                   Case 4:20-cv-00295-HSG Document 38 Filed 02/17/21 Page 4 of 13



 1   conferred by this Stipulation and Order do not cover the following information: (a) any information that
 2   is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public
 3   domain after its disclosure to a Receiving Party as a result of publication not involving a violation of this
 4   Order, including becoming part of the public record through trial or otherwise; and (b) any information
 5   known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the
 6   disclosure from a source who obtained the information lawfully and under no obligation of
 7   confidentiality to the Designating Party. Any use of Protected Material at trial shall be governed by a
 8   separate agreement or order.
 9            4.       DURATION
10            Even after final disposition of this litigation, the confidentiality obligations imposed by this
11   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
12   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
13   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion and
14   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time limits
15   for filing any motions or applications for extension of time pursuant to applicable law.
16            5.       DESIGNATING PROTECTED MATERIAL
17            5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
18   Party that designates information or items for protection under this Order must take care to limit any
19   such designation to specific material that qualifies under the appropriate standards. The Designating
20   Party must designate for protection only those parts of material, documents, items, or oral or written
21   communications that qualify – so that other portions of the material, documents, items, or
22   communications for which protection is not warranted are not swept unjustifiably within the ambit of
23   this Order.
24            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to
25   be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber
26   or retard the case development process or to impose unnecessary expenses and burdens on other parties)
27   expose the Designating Party to sanctions.
28
                                                           3
                                                                               STIPULATED PROTECTIVE ORDER
     67951858v.1
                   Case 4:20-cv-00295-HSG Document 38 Filed 02/17/21 Page 5 of 13



 1            If it comes to a Designating Party’s attention that information or items that it designated for
 2   protection do not qualify for protection, that Designating Party must promptly notify all other Parties
 3   that it is withdrawing the mistaken designation.
 4            5.2      Manner and Timing of Designations. Except as otherwise provided in this Order (see,
 5   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
 6   Discovery Material that qualifies for protection under this Order must be clearly so designated before
 7   the material is disclosed or produced.
 8            Designation in conformity with this Order requires:
 9            (a) for information in documentary form (e.g., paper or electronic documents, but excluding
10   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend
11   “CONFIDENTIAL” to each page that contains protected material. If only a portion or portions of the
12   material on a page qualifies for protection, the Producing Party also must clearly identify the protected
13   portion(s) (e.g., by making appropriate markings in the margins).
14            A Party or Non-Party that makes original documents or materials available for inspection need
15   not designate them for protection until after the inspecting Party has indicated which material it would
16   like copied and produced. During the inspection and before the designation, all of the material made
17   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified
18   the documents it wants copied and produced, the Producing Party must determine which documents, or
19   portions thereof, qualify for protection under this Order. Then, before producing the specified
20   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains
21   Protected Material. If only a portion or portions of the material on a page qualifies for protection, the
22   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
23   markings in the margins).
24            (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
25   Designating Party identify on the record, before the close of the deposition, hearing, or other proceeding,
26   all protected testimony.
27            (c) for information produced in some form other than documentary and for any other tangible
28   items, that the Producing Party affix in a prominent place on the exterior of the container or containers
                                                           4
                                                                               STIPULATED PROTECTIVE ORDER
     67951858v.1
                   Case 4:20-cv-00295-HSG Document 38 Filed 02/17/21 Page 6 of 13



 1   in which the information or item is stored the legend “CONFIDENTIAL.” If only a portion or portions
 2   of the information or item warrant protection, the Producing Party, to the extent practicable, shall
 3   identify the protected portion(s).
 4            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
 5   qualified information or items does not, standing alone, waive the Designating Party’s right to secure
 6   protection under this Order for such material. Upon timely correction of a designation, the Receiving
 7   Party must make reasonable efforts to assure that the material is treated in accordance with the
 8   provisions of this Order.
 9            6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
10            6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of
11   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
12   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or
13   a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
14   confidentiality designation by electing not to mount a challenge promptly after the original designation
15   is disclosed.
16            6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
17   providing written notice of each designation it is challenging and describing the basis for each challenge.
18   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the
19   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective
20   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by
21   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within
22   14 days of the date of service of notice. In conferring, the Challenging Party must explain the basis for
23   its belief that the confidentiality designation was not proper and must give the Designating Party an
24   opportunity to review the designated material, to reconsider the circumstances, and, if no change in
25   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed
26   to the next stage of the challenge process only if it has engaged in this meet and confer process first or
27   establishes that the Designating Party is unwilling to participate in the meet and confer process in a
28   timely manner.
                                                           5
                                                                              STIPULATED PROTECTIVE ORDER
     67951858v.1
                   Case 4:20-cv-00295-HSG Document 38 Filed 02/17/21 Page 7 of 13



 1            6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,
 2   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7
 3   (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of
 4   challenge or within 14 days of the parties agreeing that the meet and confer process will not resolve their
 5   dispute, whichever is earlier. Each such motion must be accompanied by a competent declaration
 6   affirming that the movant has complied with the meet and confer requirements imposed in the preceding
 7   paragraph. Failure by the Designating Party to make such a motion including the required declaration
 8   within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality designation for
 9   each challenged designation. In addition, the Challenging Party may file a motion challenging a
10   confidentiality designation at any time if there is good cause for doing so, including a challenge to the
11   designation of a deposition transcript or any portions thereof. Any motion brought pursuant to this
12   provision must be accompanied by a competent declaration affirming that the movant has complied with
13   the meet and confer requirements imposed by the preceding paragraph.
14            The burden of persuasion in any such challenge proceeding shall be on the Designating Party.
15   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary
16   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the
17   Designating Party has waived the confidentiality designation by failing to file a motion to retain
18   confidentiality as described above, all parties shall continue to afford the material in question the level
19   of protection to which it is entitled under the Producing Party’s designation until the court rules on the
20   challenge.
21            7.       ACCESS TO AND USE OF PROTECTED MATERIAL
22            7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or
23   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
24   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the
25   categories of persons and under the conditions described in this Order. When the litigation has been
26   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
27   DISPOSITION).
28
                                                           6
                                                                               STIPULATED PROTECTIVE ORDER
     67951858v.1
                   Case 4:20-cv-00295-HSG Document 38 Filed 02/17/21 Page 8 of 13



 1            Protected Material must be stored and maintained by a Receiving Party at a location and in a
 2   secure manner that ensures that access is limited to the persons authorized under this Order.
 3            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the
 4   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information
 5   or item designated “CONFIDENTIAL” only to:
 6            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of said
 7   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this
 8   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached
 9   hereto as Exhibit A;
10            (b) the officers, directors, and employees (including House Counsel) of the Receiving Party to
11   whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment
12   and Agreement to Be Bound” (Exhibit A);
13            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably
14   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
15   (Exhibit A);
16            (d) the court and its personnel;
17            (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
18   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have signed
19   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20            (f) during their depositions, witnesses in the action to whom disclosure is reasonably necessary
21   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
22   agreed by the Designating Party or ordered by the court. Pages of transcribed deposition testimony or
23   exhibits to depositions that reveal Protected Material must be separately bound by the court reporter and
24   may not be disclosed to anyone except as permitted under this Stipulated Protective Order.
25            (g) the author or recipient of a document containing the information or a custodian or other
26   person who otherwise possessed or knew the information.
27            8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
28   LITIGATION
                                                           7
                                                                               STIPULATED PROTECTIVE ORDER
     67951858v.1
                   Case 4:20-cv-00295-HSG Document 38 Filed 02/17/21 Page 9 of 13



 1            If a Party is served with a subpoena or a court order issued in other litigation that compels
 2   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party must:
 3            (a) promptly notify in writing the Designating Party. Such notification shall include a copy of
 4   the subpoena or court order;
 5            (b) promptly notify in writing the party who caused the subpoena or order to issue in the other
 6   litigation that some or all of the material covered by the subpoena or order is subject to this Protective
 7   Order. Such notification shall include a copy of this Stipulated Protective Order; and
 8            (c) cooperate with respect to all reasonable procedures sought to be pursued by the Designating
 9   Party whose Protected Material may be affected.
10            If the Designating Party timely seeks a protective order, the Party served with the subpoena or
11   court order shall not produce any information designated in this action as “CONFIDENTIAL” before a
12   determination by the court from which the subpoena or order issued, unless the Party has obtained the
13   Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking
14   protection in that court of its confidential material – and nothing in these provisions should be construed
15   as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from another
16   court.
17            9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
18   LITIGATION
19            (a) The terms of this Order are applicable to information produced by a Non-Party in this action
20   and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection with
21   this litigation is protected by the remedies and relief provided by this Order. Nothing in these provisions
22   should be construed as prohibiting a Non-Party from seeking additional protections.
23            (b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s
24   confidential information in its possession, and the Party is subject to an agreement with the Non-Party
25   not to produce the Non-Party’s confidential information, then the Party shall:
26            (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of the
27   information requested is subject to a confidentiality agreement with a Non-Party;
28
                                                          8
                                                                              STIPULATED PROTECTIVE ORDER
     67951858v.1
               Case 4:20-cv-00295-HSG Document 38 Filed 02/17/21 Page 10 of 13



 1            (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this
 2   litigation, the relevant discovery request(s), and a reasonably specific description of the information
 3   requested; and
 4            (3) make the information requested available for inspection by the Non-Party.
 5            (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of
 6   receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s
 7   confidential information responsive to the discovery request. If the Non-Party timely seeks a protective
 8   order, the Receiving Party shall not produce any information in its possession or control that is subject to
 9   the confidentiality agreement with the Non-Party before a determination by the court. Absent a court
10   order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this court
11   of its Protected Material.
12            10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material
14   to any person or in any circumstance not authorized under this Stipulated Protective Order, the
15   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
16   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,
17   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of this
18   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be
19   Bound” that is attached hereto as Exhibit A.
20            11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
21   MATERIAL
22            When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
23   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are
24   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
25   whatever procedure may be established in an e-discovery order that provides for production without
26   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
27   an agreement on the effect of disclosure of a communication or information covered by the attorney-
28
                                                          9
                                                                              STIPULATED PROTECTIVE ORDER
     67951858v.1
               Case 4:20-cv-00295-HSG Document 38 Filed 02/17/21 Page 11 of 13



 1   client privilege or work product protection, the parties may incorporate their agreement in the stipulated
 2   protective order submitted to the court.
 3            12.    MISCELLANEOUS
 4            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek its
 5   modification by the court in the future.
 6            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order no
 7   Party waives any right it otherwise would have to object to disclosing or producing any information or
 8   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any
 9   right to object on any ground to use in evidence of any of the material covered by this Protective Order.
10            12.3   Filing Protected Material. Without written permission from the Designating Party or a
11   court order secured after appropriate notice to all interested persons, a Party may not file in the public
12   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material
13   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
14   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local
15   Rule 79-5, a sealing order will issue only upon a request establishing that the Protected Material at issue
16   is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a
17   Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is
18   denied by the court, then the Receiving Party may file the information in the public record pursuant to
19   Civil Local Rule 79-5(e) unless otherwise instructed by the court.
20            13.    FINAL DISPOSITION
21            Within 60 days after the final disposition of this action, as defined in paragraph 4, each
22   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As
23   used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,
24   and any other format reproducing or capturing any of the Protected Material. Whether the Protected
25   Material is returned or destroyed, the Receiving Party must submit a written certification to the
26   Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline
27   that (1) identifies (by category, where appropriate) all the Protected Material that was returned or
28   destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts, compilations,
                                                          10
                                                                              STIPULATED PROTECTIVE ORDER
     67951858v.1
               Case 4:20-cv-00295-HSG Document 38 Filed 02/17/21 Page 12 of 13



 1   summaries or any other format reproducing or capturing any of the Protected Material. Notwithstanding

 2   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,

 3   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,

 4   expert reports, attorney work product, and consultant and expert work product, even if such materials

 5   contain Protected Material. Any such archival copies that contain or constitute Protected Material

 6   remain subject to this Protective Order as set forth in Section 4 (DURATION).

 7            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 8
 9            DATED: February 16, 2021

10            /s/ Michael Afar
              Michael Afar
11            Attorneys for Defendant
12
13            DATED: February 16, 2021
14             /s/ Ryan Crist
              Ryan Crist
15            Attorneys for Plaintiff
16
17
18            PURSUANT TO STIPULATION, IT IS SO ORDERED.
19
20            DATED: 2/17/2021                        _____________________________________
21                                                         United States District Judge
22
23
24
25
26
27
28
                                                         11
                                                                             STIPULATED PROTECTIVE ORDER
     67951858v.1
               Case 4:20-cv-00295-HSG Document 38 Filed 02/17/21 Page 13 of 13



 1                                                   EXHIBIT A
 2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, __________________________________________________ [print or type full name], of
 4   _________________________________________________ [print or type full address], declare under
 5   penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Northern District of California on _______________,
 7   2021 in the case of Christine Crump v. Hyatt Corporation, Case No. 4:20-cv-00295-HSG.
 8            I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9   understand and acknowledge that failure to so comply could expose me to sanctions and punishment in
10   the nature of contempt. I solemnly promise that I will not disclose in any manner any information or
11   item that is subject to this Stipulated Protective Order to any person or entity except in strict compliance
12   with the provisions of this Order.
13            I further agree to submit to the jurisdiction of the United States District Court for the Northern
14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if
15   such enforcement proceedings occur after termination of this action.
16            I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and telephone number] as my
18   California agent for service of process in connection with this action or any proceedings related to
19   enforcement of this Stipulated Protective Order.
20
21            Date: ______________________________________
22            City and State where sworn and signed: _________________________________
23
24            Printed name: _______________________________
25
26            Signature: __________________________________
27
28
                                                          12
                                                                              STIPULATED PROTECTIVE ORDER
     67951858v.1
